DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1-13, drawn to an apparatus, classified in F25J 1/029.
II. Claim 14-18, drawn to a method, classified in F25J 1/029.

The species are as follows: 
Species 2 - Figure 2 embodiment
Species 3 - Figure 3 embodiment
Species 4 - Figure 4 embodiment
Species 5 - Figure 5 embodiment
The species are independent or distinct at least because (among other features) they have mutually exclusive mechanical drive features. In addition, these species are not obvious variants of each other based on the current record.  It is noted that no other embodiments will be examined except for what is specifically elected hereby.
The election must be consistent with the specification and not enter new matter.  An election that introduces new matter is non-responsive.  
If the applicant believes that there are claims to an alternative not listed, the applicant may indicate where the application supports the alternative and provide arguments for its election over those listed.   However, this does not release the applicant from the duty to provide a provisional election from the identified species in order for the reply to be responsive.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, it is not clear which claims are generic.
The groups of inventions and species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The common features are not a special technical feature as it do not make a contribution over the prior art in view of Jager (US 2009/0314030) provided by the applicant.  Jager teaches a method of liquefying natural gas (para. 1-2), comprising: providing an integrally-geared (interpreted as each compressor stage is driven directly or indirectly by the prime mover) turbo-compressor (114, 122) having a plurality of compressor stages (thereof); driving the compressor (114, 112) with a single prime mover (116); circulating a first refrigerant (para. 19, 40, propane) through one or more first compressor stages (of 114) of the plurality of compressor stages (of 114, 122), each of the one or more first compressor stages (of 114) being driven by said single prime mover (116); circulating a second refrigerant (para. 22, 46, mixed refrigerant) through one or more second compressor stages (122) of the plurality of compressor stages (of 114, 122), each of the one or more second compressor stages (122) being driven by said single prime mover (116); 4cooling natural gas (natural gas 10) and the second refrigerant (mixed refrigerant) by heat exchange against the first refrigerant 
Therefore the groups and species lack unity a posteriori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
January 13, 2022